Citation Nr: 1409984	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  04-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1944 to April 1946.  He died in November 2003.  The appellant is the surviving spouse of the Veteran, and is seeking entitlement to service connection for the cause of his death. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to service connection for the cause of death.  The RO in Phoenix, Arizona, currently retains jurisdiction of the appellant's claim. 

A hearing was held at the RO in September 2005 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

When this matter was initially before the Board in May 2006, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2008 Memorandum Decision and September 2008 Judgment, vacated the Board's May 2006 decision and remanded the case for compliance with the terms of the Memorandum Decision.  As directed by the Memorandum Decision, in December 2009 the Board remanded the appellant's claim for additional development.  As the development ordered by the December 2009 Board remand was not fully accomplished, in June 2010 the Board again remanded the appellant's claim for additional development. 

In December 2010, the Board again denied the appellant's claim.  The appellant appealed the Board's decision to the Court which, in a July 2012 Memorandum Decision and Judgment, vacated the Board's December 2010 decision and remanded the case for compliance with the terms of the Memorandum Decision.  In October 2013, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.



REASONS AND BASES FOR FINDING AND CONCLUSION

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran died in November 2003.  His certificate of death lists the immediate cause of death as cardiac failure and severe cardio myopathy and multiple myocardial infarctions as underlying causes that initiated the events resulting in death.  Congestive heart failure was noted to be a significant condition contributing to death, but not resulting in the underlying causes of death.  At the time of the Veteran's death, service connection was established for posttraumatic stress disorder, with a 50 percent evaluation. 

The appellant contends that the Veteran died as the result of his service connected posttraumatic stress disorder.  

A buddy statement dated in February 2009 notes that the Veteran suffered from posttraumatic stress disorder and his cardiologist stated that he was concerned with the Veteran's stress level and that stress is a leading cause of cardiac problems. 

An April 1998 letter addressed to the Veteran from his private physician notes that the physician was concerned that the Veteran has suffered with anxiety since his military service. 

A March 2004 private medical opinion notes that the Veteran recently expired with end stage ischemic cardiomyopathy, which resulted from years of atherosclerosis and myocardial infarctions.  The physician noted that it is "well known that this is often a result of occupational related stress." 

A November 2004 print out from a website indicates that posttraumatic stress disorder can cause lifelong changes in brain chemistry. 

In a July 2010 opinion, a VA physician concluded that it was less likely than not that the Veteran's atherosclerosis, myocardial infarction, ischemic cardiomyopathy or dilated cardiomyopathy, and congestive heart failure were caused by, or a result of, his posttraumatic stress disorder.  

The Court's memorandum decision determined that the July 2010 opinion failed to adequately discuss VA studies linking posttraumatic stress disorder with heart problems.  

A print out from a VA website dated in October 2010 notes that a number of studies have found an association between posttraumatic stress disorder and poor cardio-vascular health.  

The appellant submitted a private physician's opinion dated in May 2013 that included a review of the claim file and relevant studies.  The physician opined that the Veteran's posttraumatic stress disorder contributed to the development of or exacerbated his hypertension, and that the mental stress associated with this psychiatric condition played a role in the development of the coronary artery disease and subsequent multiple myocardial infarctions:  

Hypertension, coronary artery disease, and myocardial infarction are established etiologies of cardiomyopathy and congestive heart failure.  Therefore, it is at least as likely as not that the stress situation associated with his service connected PTSD had both a direct effect, as well as an indirect effect via hypertension on the development of his cardiovascular disease which in turn contributed to his ischemic cardiomyopathy and subsequent demise.

In a medical opinion dated in October 2013, a VA physician stated that the limited nature of the clinical records available presented a problem in evaluating the role of any of the many potential contributing factors to the Veteran's coronary artery disease/ischemic heart disease.  The physician noted that there is recent literature that supports the association of posttraumatic stress disorder with a greater incidence of coronary disease, and that posttraumatic stress disorder must be considered when evaluation risk for coronary artery disease; he did not believe that the available records provided sufficient information to conclude there was such a relationship in the Veteran's case, and ultimately concluded that it was less likely than not that posttraumatic stress disorder caused or contributed substantially or materially to the cause of the Veteran's death.  

This case has been repeatedly developed by VA in an attempt to resolve the central question at the heart of the case.  While the size of the claim file has grown, the additional probative evidence has not amounted to a preponderance of evidence against the appellant's claim.  

Resolving all reasonable doubt in the appellant's favor as the law requires, the Veteran's posttraumatic stress disorder contributed substantially to the Veteran's death.  

Service connection for the cause of death of the Veteran's death is warranted.





ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


